Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/22/2021.
Claims 15-24 and 26-27 are allowed in this office action.

Allowable Subject Matter
Claims 15-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 15, the primary reason for allowance is, a compressed air nailer comprising: a working piston connected to a driving tappet and configured to drive in a fastener, wherein compressed air is supplied when a driving process is triggered; and a triggering apparatus comprising. a manually actuable trigger, a placing sensor, and a 'force transmission element configured to interact with the manually actuable trigger and the placing sensor to actuate a control valve and trigger the driving process when the manually actuable trigger and the placing sensor are actuated together, wherein the placing sensor comprises an adjustment path between a first position that is fully actuated and a second position that is fully non-actuated, wherein the compressed air nailer is configured to continuously drive in fasteners in an automatic operating mode when the manually actuable trigger and the placing sensor are permanently actuated. and wherein displacing the placing sensor from the second position into the first position 
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731